United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 9, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-50840
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

QUINTA SIMS,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. A-99-CR-286-4
                        --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Quinta Sims, Federal Prisoner No. 04029-180, moves this

court for appointment of appellate counsel.    The motion is

denied.   Sims has appealed the district court’s denial of his 18

U.S.C. § 3582(c)(2) motion to reduce his sentence based on

Amendments 591 and 599 to the United States Sentencing

Guidelines.    Sims pleaded guilty to possession with intent to

distribute 50 grams or more of cocaine base in violation of 21

U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Count I) and possession of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50840
                                 -2-

a firearm by an unlawful user of a controlled substance in

violation of 18 U.S.C. §§ 922(g)(3) and 2 (Count II).

     Sims argues that Amendment 591 dictates that he must be

resentenced based on only the quantity of drugs that he

personally possessed, rather than on the entire quantity of drugs

that the district court found relevant to his offense.     Sims has

misread Amendment 591.    Amendment 591 applies to the

determination of the appropriate Chapter Two offense guideline

section, and it is irrelevant to the determination of base (or

specific) offense levels within the applicable offense guideline

section or to any consideration of relevant conduct.     Sims

further argues that, because he pleaded guilty to a firearms

offense in Count II, Amendment 599 entitles him to be resentenced

for Count I without an increase in offense level based on his

possession of a weapon.    Amendment 599 to U.S.S.G. § 2K2.4

applies to convictions under 18 U.S.C. § 844(h) and 18 U.S.C. §§

924(c) and 929(a).   As Sims pleaded guilty to violating 18 U.S.C.

§§ 922(g)(3), Amendment 599 is irrelevant to his sentence.

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.